AO 72A
(Rev. 8/82)

 

Case 5:20-cv-00002-LGW-BWC Document 26 Filed 03/23/21 Page 1 of 6

In the Gnited States District Court
Por the Southern District of Georgia
Waycross Dibision

LATREACE CANNADY, for her minor child *
R.E.C. , *
*

Plaintiff, * CIVIL ACTION NO.: 5:20-cv-2
*
v. *
*
ANDREW SAUL, Commissioner of Social *
Security, *
Defendant. *

ORDER

This matter is before the Court on Plaintiff's Objections
to the Magistrate Judge’s Report and Recommendation dated
February 26, 2021. Dkt. No. 24. In the Report, the Magistrate
Judge recommended the Court affirm the Commissioner of Social
Security’s decision finding Plaintiff not disabled. Id.
Plaintiff makes four arguments in her Objections, three of which
concern opinions provided by R.C.’s teachers and one concerning
testimony from R.C.’s mother about R.C.'’s limitations. Dkt. No.
25.

First, Plaintiff argues the Magistrate Judge applied an
incorrect standard in reviewing the Administrative Law Judge’s
(“ALJ”) consideration of R.C.’s teachers’ opinions. Id. at

pp. 2-6. Regarding those teacher opinions, the Magistrate Judge

 
AO 72A
(Rev. 8/82)

 

Case 5:20-cv-00002-LGW-BWC Document 26 Filed 03/23/21 Page 2 of 6

explained ALJs may consider such non-medical sources of evidence
but are not typically required to expressly discuss such
evidence in their opinions. Dkt. No. 24, p. 8. Plaintiff
argues this approach essentially provides a “free pass” to the
ALJ to ignore all non-medical evidence and disregard the
substantial evidence rule. Dkt. No. 25, pp. 5-6. Plaintiff
argues the relevant regulations and Social Security rulings, SEC
v. Chenery Corp., 332 U.S. 194 (1947), and the Constitution
mandate that ALJs expressly evaluate obviously probative
nonmedical pieces of evidence. Id. Plaintiff also asserts the

Magistrate Judge relied too heavily on Figuera v. Comm’r of Soc.

 

Sec., 819 F. App’x 870, 872 (11th Cir. 2020), an unpublished
Eleventh Circuit decision. Id. at p. 2.

The Magistrate Judge did not apply the incorrect standard.
The Magistrate Judge correctly set forth the applicable standard
for consideration of non-medical evidence and applied it when
reviewing the ALJ’s decision in this case. Indeed, the
Magistrate Judge noted the ALJ is required to address obviously
probative evidence and applied that standard. Dkt. No. 24,
pp.12-13. Furthermore, a failure to discuss a nonmedical piece
of evidence does not mean the ALJ did not consider the evidence.
See Cole ex rel. J.G.C. v. Comm’r of Soc. Sec., No. 6:11-CV-
1187, 2012 WL 4077233, at *6 (M.D. Fla. Sept. 17, 2012) ("The

failure to discuss specific evidence does not mean that evidence

 
AO 72A
(Rev. 8/82)

 

Case 5:20-cv-00002-LGW-BWC Document 26 Filed 03/23/21 Page 3 of 6

was not considered.”). Contrary to Plaintiff's Objections, the
Magistrate Judge’s reference to Figuera was not error. While
Figuera is not binding precedent, the case provides a persuasive
interpretation of the relevant regulations and Social Security
rulings and is properly considered. 819 F. App’x at 872. The
Court agrees and adopts the Magistrate Judge's analysis
regarding the ALJ’s obligations and finds no merit to the first
argument in Plaintiff's Objections.

Plaintiff's remaining arguments concerning the teachers’
opinions (her second and third arguments) are a rehash of the
arguments raised in her initial brief. In her second argument,
Plaintiff argues the ALJ erred in failing to discuss the fourth-
grade teacher questionnaires in his opinion. Dkt. No. 25,
pp. 6-7. The Magistrate Judge correctly concluded the fourth-
grade teacher questionnaires were not obviously probative
exhibits the ALJ needed to address. Dkt. No. 24, p. 13. The
fourth-grade teacher questionnaires were largely consistent with
the other evidence the ALJ did discuss, which demonstrated less
than marked limitations. Dkt. No. 14-9, pp. 18-26 (R. 387-95);
Dkt. No. 14-6, pp. 4-11 (R. 169-76). Thus, the questionnaires
were not obviously probative because they did not contradict the
ALJ's decision and were not as significant as the medical
experts’ findings. Furthermore, any error committed by the ALJ

in failing to discuss the questionnaires was harmless, because

 
AO 722A
(Rev, 8/82)

 

Case 5:20-cv-00002-LGW-BWC Document 26 Filed 03/23/21 Page 4 of 6

the questionnaires from these teachers would not support a
finding of a marked limitation in anyone of the relevant
domains .?}

In her third argument, Plaintiff argues the ALJ erred in
summarily rejecting the sixth-grade teacher opinions. Id. at
pp. 7-10. The ALJ’s opinion shows he only rejected the
teachers’ opinions contained in the academic performance
sections of the questionnaires due to inconsistencies in those
sections. Dkt. No. 14-2, p. 25 (R. 24). It is apparent the ALJ
afforded the other sections of the questionnaires some weight.
Because the ALJ correctly addressed and weighed the sixth-grade
teacher questionnaires and provided adequate explanations for
the weight he gave to these various opinions, this Court should

not reassess the weight given to them. Dyer v. Barnhart, 395

 

F.3d 1206, 1210 (11th Cir. 2005). Plaintiff's third argument is
unavailing.

In her fourth argument, Plaintiff restates the argument in
her initial brief that the ALJ erred in discounting the
testimony of Claimant’s mother. Dkt. No. 25, pp. 10-13. The

Magistrate Judge fully considered and rejected this claim of

 

+ Plaintiff challenges the Magistrate Judge’s harmless error analysis
and conclusion, arguing it is a prohibited post hoc rationale used to
affirm the ALJ’s decision. Dkt. No. 25, p. 7. Plaintiff's argument
is unavailing. The harmless error analysis in the Report does not
purport to provide any explanation or rationale for the ALJ's
conclusion; instead, the Magistrate Judge simply concludes in this
portion of his Report, if there were error, it was harmless.

 
AO 72A
(Rev. 8/82)

 

Case 5:20-cv-00002-LGW-BWC Document 26 Filed 03/23/21 Page 5 of 6

error. Dkt. No. 24, pp. 15-19. In her objections, Plaintiff
merely restates her claim the ALJ should have provided more
explicit and adequate reasons for rejecting the mother’s
description of Claimant’s symptoms. Dkt. No. 25, p. 12.

As the Magistrate Judge explained, the ALJ provided
adequate reasons for rejecting the mother’s description of the
intensity, persistence, and limiting effects of symptoms.

Dkt. No. 24, pp. 15-19. The ALJ concluded the Claimant's
mother’s testimony was inconsistent with the medical evidence
and educational records, and the Magistrate Judge properly
concluded the ALJ’s decision was supported by substantial
evidence. Dkt. No. 24, pp. 15-19. Plaintiff argues the ALJ was
incorrect because the Claimant’s mother’s testimony was
consistent with some of the Claimant’s teachers’ opinions.

Dkt. No. 25, p. 12. Even assuming this to be true, the Court
should not reweigh evidence. Dyer, 395 F.3d at 1210. Rather,
the Court must consider whether the ALJ's decision on this issue
was supported by substantial evidence, and it plainly was.

After an independent and de novo review of the entire
record, the Court CONCURS with the Magistrate Judge’s Report and
Recommendation, ADOPTS the Report and Recommendation as the
opinion of the Court, and OVERRULES Plaintiff's Objections. The

Court AFFIRMS the decision of the Commissioner and DIRECTS the

 
AO 724A
(Rev. 8/82)

 

Case 5:20-cv-00002-LGW-BWC Document 26 Filed 03/23/21 Page 6 of 6

Clerk of Court to CLOSE this case and enter the appropriate

judgment of dismissal.

 

SO ORDERED, this LS day of Mave W 4 2OQ1,

 

 

HON. ALISA GODBEY WOOD, JUDGE
UNIZED STATES DISTRICT COURT
UTHERN DISTRICT OF GEORGIA

 
